Citation Nr: 0918203	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  04-16 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for claimed PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1966 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
New York, New York.  

In April 2006, the Board remanded the issue on appeal for 
additional evidentiary development.  

In an October 2008 Supplemental Statement of the Case, the RO 
reopened the Veteran's claim of service connection for PTSD 
and denied the claim on the merits. Regardless of the RO's 
action, the Board must initially determine whether the 
Veteran has submitted new and material evidence with respect 
to that claim before evaluating the merits of the previously 
denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  Without the submission of new and material 
evidence, the Board does not have jurisdiction to review the 
claim in its entirety, and its analysis must end.  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999).

Following the last RO adjudication the Veteran submitted 
additional evidence, which consisted of an internet article 
and a map of the Republic of Vietnam, with a waiver of 
initial RO jurisdiction.  The Board has accepted this 
additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.800.

The reopened claim of service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.






FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  In an October 2001 rating decision, the RO denied the 
Veteran's petition to reopen his claim of service connection 
for PTSD.  The Veteran was notified of this decision in 
writing, but he did not file a Notice of Disagreement (NOD).  

2.  The evidence received since the October 2001 rating 
decision is neither cumulative nor redundant of evidence of 
record at the time of the prior denial, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The October 2001 RO rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  Because the evidence received since October 2001 is new 
and material, the claim of service connection for PTSD is 
reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.102, 3.159, 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

In light of the above, the Board notes that the record in the 
present case appears to indicate that new evidence, in the 
form of VA medical center (VAMC) treatment records, was added 
to the record following the last RO adjudication in October 
2008.  The Veteran did not specifically waive RO jurisdiction 
for this evidence  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (the Board 
cannot consider new evidence in the first instance unless the 
Veteran has waived initial RO jurisdiction for this 
evidence).  

Nonetheless, considering the favorable disposition below, the 
Board finds that all notification and development action 
needed to render a fair decision on the issue herein decided 
has been accomplished.  


II.  Analysis

New and Material Evidence 

Previously, the RO denied service connection on the merits in 
a September 1992 rating decision, based on the RO's 
determination that the medical evidence did not show that the 
Veteran was diagnosed with PTSD.  The Veteran was advised of 
this denial in November 1992, but did not submit a NOD.  
Subsequently, in March 1994, June 1997, March 1998, and March 
2000, the RO issued rating decisions denying petitions to 
reopen submitted by the Veteran.  

In February 2001, the Veteran again filed a petition to 
reopen his claim.  In an October 2001 rating decision, the RO 
declined to reopen the previously denied claim, finding that 
the Veteran had not submitted new and material evidence with 
regard to the issue of a verifiable stressor.  The Veteran 
was advised of the denial in September 2002, but did not 
submit a NOD.  

Since the Veteran did not appeal the October 2001 RO rating 
decision, it became final as to the evidence then of record, 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Under 
pertinent legal authority, VA may only reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of a claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran filed the instant petition to reopen his service 
connection claim for PTSD in May 2002.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers, 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  "New and material evidence" can be 
construed as that which would contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's disability or injury, even when it would not be 
enough to convince the Board to grant the claim.  Hodge, 155 
F.3d at 1363.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file following the prior final 
denial is, in fact, new.  "New" evidence is that which was 
not of record at the time of the last final disallowance (on 
any basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  If the evidence is 
determined to be "new," the next question is whether it is 
material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In the present case, the evidence associated with the claims 
file since the October 2001 rating decision consists of VA 
treatment records, a response from the Joint Services Records 
Research Center (JSRRC) (formerly the U.S. Army Armed 
Services Center for Unit Records Research (CURR)), an 
internet article and map, and the Veteran's lay assertions.  

The Board finds that this evidence is "new" because it was 
not before the adjudicator in October 2001.  The Board also 
finds that this new evidence is "material" because it 
directly addresses the issue of a verifiable in-service 
stressor, which was the reason the claim was denied on the 
last adjudication in October 2001.  Accordingly, new and 
material evidence has been received to reopen the claim of 
service connection for PTSD.  The Veteran's appeal to this 
extent is granted.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is granted, subject to further action, as discussed 
hereinbelow.



REMAND

The Board's action above reopened the Veteran's claim of 
service connection for PTSD.  Accordingly, the Board finds 
that additional development is warranted at this point on the 
merits of the claim.

In particular, the Board finds that a VA examination is 
necessary.  The record shows that the Veteran is competently 
diagnosed with PTSD.  The medical evidence does not, however, 
establish a link between the Veteran's symptoms and his 
claimed stressors.  See 38 C.F.R. § 3.304(f) (service 
connection for PTSD requires a link between the diagnosed 
PTSD and an in-service stressor).  Accordingly, the Veteran 
should be scheduled for a VA PTSD examination.  

Furthermore, upon remand, the RO must make further attempts 
to verify the Veteran's claimed in-service stressors.  The 
record currently includes a JSRRC response explaining that 
they were unable to verify the Veteran's claimed stressor 
involving a helicopter crashed at Qui Nhon Ammunition Supply 
Point (ASP), in the Republic of Vietnam, during the years 
1967 and 1968.  The response, on the other hand, confirmed 
that Qui Nhon was attacked during the Tet Offensive, in 
January 1968.  The Board notes that the Veteran has 
identified two claimed stressors.  Recently, the Veteran's 
service representative has clarified that neither of the 
Veteran's claimed stressors occurred at the Qui Nhon ASP.  

The Veteran's service personnel record establishes that he 
served in Vietnam from September 1967 to September 1968.  He 
was assigned to the 661st Ordnance Company and was noted to 
be involved in the RVN Counter Offensive Phase III and the 
Tet Counteroffensive.  

In his various stressor statements, the Veteran has explained 
that he was stationed at the Qui Nhon ASP during his first 
three months in Vietnam.  Then, he was transferred to the Phu 
Bai "ammunition dump," which was near Hue City.  He asserts 
that his claimed stressors occurred while he was at Phu Bai 
during the January 1968 Tet Offensive.  First, he has claimed 
that his base came under attack.  There was mortar fire and, 
eventually, the enemy overran the base.  Second, he alleges 
that a helicopter crashed at the Phu Bai base.  While helping 
with the recovery, he pulled a man, whose flesh was burning, 
out of the crashed helicopter.  Then, according to the 
Veteran, he witnessed the ammunition dump explode, which was 
caused by the helicopter crash causing a chain reaction.  

The Veteran's service representative noted in its March 2009 
written brief presentation that the record includes several 
contrasting accounts of the Veteran's alleged stressors.  
They clarified that the Veteran's October 2006 stressor 
statement contains the most accurate account, as described 
above, of his claimed stressors.  In accord with the service 
representative's March 2009 written presentation brief, the 
Board finds that the RO should submit a further request to 
JSRRC in an attempt to verify the Veteran's claimed 
stressors.  

In that regard, the Board notes that a veteran's presence 
with his unit at a time when his unit is attacked tends to 
support the Veteran's assertion that he personally 
experienced such an attack, without specifically showing his 
personal participation.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  Furthermore, where the evidence establishes 
that a veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the circumstances, 
conditions, and hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

For these reasons, the case is REMANDED for the following 
action:

1. The RO or AMC should obtain the 
Veteran's personnel records to verify his 
location during the Tet Offensive in 
January 1968. All necessary steps should 
be taken to confirm whether the unit to 
which he was assigned came under enemy 
attack at that time. See Pentecost.  

2.  If and only if it is concluded that he 
was exposed to a stressor while serving in 
Vietnam, the Veteran should be scheduled 
for a VA PTSD examination.  The entire 
claims file must be made available to the 
examiner, and the examination report 
should include discussion of the Veteran's 
documented medical history.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail. 

Based on the examination and medical 
history review, the examiner should 
provide an opinion as to whether the 
Veteran has a current diagnosis of PTSD 
that is more likely than not (50 percent 
probability or greater) due to an in-
service stressor.  If PTSD due to an in-
service stressor is diagnosed, the 
examiner should explain the basis for the 
diagnosis, including identification of the 
specific in-service stressors supporting 
the diagnosis.  If the examiner does not 
diagnose PTSD, the examiner should explain 
why the Veteran does not meet the criteria 
for a diagnosis of PTSD.

If the examiner cannot provide any of the 
above-requested opinions without resorting 
to speculation, he or she should indicate 
the rationale for that conclusion.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted by a 
complete review of the record, the RO 
should readjudicate the claim of service 
connection for PTSD in light of all 
pertinent evidence and legal authority, 
and addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, a Supplemental 
Statement of the Case (SSOC) that includes 
clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


